      Case 1:15-cr-00866-AJN Document 94 Filed 08/20/21 Page 1 of 1




                              LAW OFFICE OF
                        STEPHANIE M. CARVLIN, ESQ.
                              140 Broadway, Suite 4610
                             New York, New York 10005


STEPHANIE       M.   CARVLIN,       ESQ.    TELEPHONE:         212-748-1636
                                                         fax: 212-858-7750
                                                         e-mail: carvlin(S)hqtmail.com

                                   August 20, 2021


Honorable Alison J. Nathan
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007

       Re: United States v. Roger Thomas Clark
            15-cr-866(AJN)

Dear Judge Nathan:

       I write to provide updated information on Roger Clark's current health and
his ability to proceed to sentencing. I communicated with Mr. Clark Wednesday,
August 18, 2021. Unfortunately, Mr. Clark advised me that he is ill again. He was
^gmmmm^Hmlmm*mmmm^mmtm^Km^ ''ve requested an attorney-
client phone call with him as soon as possible next week to follow up with him to
determine if he is receiving appropriate testing and or treatment. In light of Mr.
Clark's current situation, I again ask that the Court not set a date for his sentencing
and instead permit me to file a letter to the Court with additional information on or
before September 3, 2021.

        I have consulted with the Assistant United States Attorneys who are
representing the government in this case, and the government has no objection to
this request.

                                                  Respectfully submitted,


                                                             /s/
                                                  Stephanie Carvlin


cc: AUSA Michael Neff
     AUSA Vladislav Vainberg (via ECF)
